UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6771



ROBERT FROST, JR.,

                                              Plaintiff - Appellant,

          versus


GEORGE T. HAGAN, Warden,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-05-723-8)


Submitted:   September 29, 2005           Decided:   October 7, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Frost, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert Frost, Jr., seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint without

prejudice for failure to exhaust administrative remedies.               The

district   court   properly   required    exhaustion    of   administrative

remedies under 42 U.S.C. § 1997e(a) (2000).          Because Frost did not

demonstrate   to    the   district   court    that     he    had   exhausted

administrative remedies or that such remedies were not available,

the court’s dismissal of the action, without prejudice, was not an

abuse of discretion. Accordingly, we affirm for the reasons stated

by the district court. See Frost v. Hagan, No. CA-05-723-8 (D.S.C.

Apr. 28, 2005).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                  - 2 -